Citation Nr: 1213187	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Appellant served on active duty from January 12, 1979 to May 2, 1979 with various periods of active duty for training (ACDUTRA).

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO that denied service connection for a low back injury.  

In February 2012, the Appellant testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence is in approximate balance as to whether the Appellant's low back disability was caused by a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability are approximated. 38 U.S.C.A. §§ 101 (2)-(24), 1101, 1110, 1112, 1113, 5107, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).

The Appellant asserts that he incurred a low back disability during his period of ACDUTRA service. Essentially, he reports that his back pain then began without trauma or other incident while he was working as a mechanic. The Board presently grants the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, i.e., arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. However, this presumption is rebuttable by probative evidence to the contrary.

In general, every "Veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.


A "Veteran" is a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C.A. § 101(21)(A). Aside from active duty, the term "active military, naval, or air service" includes "any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24)(B).

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of active duty for training. See 38 U.S.C.A. § 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008). In the absence of such evidence, the period of ACUDTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran." Id.

The presumption of soundness applies to all who served on active duty for their period of active duty. Generally, the presumption of soundness does not apply to an claimant who only served on ACDUTRA. 38 U.S.C.A. § 1111, 1132. 

Although the appellant had a prior period of active duty and is therefore a Veteran for that period, he is not a "Veteran" for the period of June 1998 ACDUTRA, for the purposes of VA compensation. The Appellant's service personnel records reflect that the Appellant was on annual training in Germany from May 30, 1998 to June 19, 1998. A formal line of duty investigation was completed and found that the back injury was not incurred in the line of duty as it existed prior to service (EPTS) with no aggravation.

A service department finding that an injury or disease was incurred or aggravated in line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(l) (2011). However, the Board is not similarly bound as to a determination that a disease or injury was not incurred or aggravated in line of duty.

Significantly as it is some evidence that the Appellant did not have a back disorder prior to June 1998, a December 1978 service entrance examination showed no complaints of or diagnosis of low back injury. An April 1979 separation and retention examinations for the National Guard through June 2001were negative for abnormalities of the spine. However, in a July 1991 medical history questionnaire, the Appellant reported that he then had, or once had recurrent back pain. However, the service department medical examiner did not comment on the appellant's report in the completed report of medical examination, other than to observe that the appellant's spine and musculoskeletal systems were normal. 
 
On an annual medical certificate dated in February 1998, the Appellant reported that he currently had no medical problems since his last periodic physical examination. On the predeployment undated Health Questionnaire, the Appellant disclosed that he had no back or joint problems. However, on redeployment medical evaluation in June 1998 the Appellant complained of low back pain. As noted, the Appellant was diagnosed with low back pain and mild musculoskeletal spasms in June 1998 - after the reported onset of back pain and as noted in the service department Line of Duty determination report. 

Private treatment records reflect that after he was released from ACDUTRA, the Appellant was examined in June 1998 for complaints of back pain. The Appellant complained of back pain with radiation of pain into the hip and down the right leg for the past two weeks.

Computed tomography (CT) report from July 1998 showed disc extrusion degeneration and slight retrolisthesis L5 on S1. (See Merit Care Treatment Reports dated from August 1996 to November 2008). It was noted that the Appellant had L5 radiculopathy, but did not work in any strenuous type of activity such as lifting, bending, stooping, etc. (See July 1998 Written Statement from Dr. S. J.). The Appellant worked as a sales representative. Another July 1998 record noted that the Appellant's onset of injury was "6 to 8 months" previously, however it was noted that the onset occurred  while the Appellant was training in Germany with the National Guard. The impression was probable right L5 disc protrusion with L5-S1 nerve impingement.

A February 2004 magnetic resonance imaging (MRI) diagnosed the Appellant with disc degeneration with disc space loss and slight retrolisthesis of L5 on S1. It was noted that the Appellant presented with persistent back pain since 1997 when he injured it in a military exercise. He stated that he had a CT scan done at the time which was then assessed as negative, although there was some question of whether they may have been some moderate amount of impingement. 

In an April 2004 treatment record, the Appellant stated that he injured his back 10 years previously  while he was on military duty.  He stated that his low back was not completely incapacitating, but that he has a constant ache. In a March 2005 treatment record, the Appellant reiterated this account. He added that over time, he  had chronic flare-ups of pain that have become less responsive to conservative therapy.

The Appellant underwent a VA examination in April 2011. The Appellant told the VA examiner that he was injured during service while in Germany. He lifted engines and heard a sudden pop in his lower back. After citing extensively to the record, the VA examiner concluded that the Appellant's low back condition was at least as likely as not a manifestation of symptoms the Appellant had in 1998. She stated that although the Appellant had reported low back pain 1991, there was no imaging studies or further examination to determine if he already had degenerative disc disease of the lumbar spine. She stated that there was thorough documentation of the incident in 1998 with a CT scan obtained at that time that showed changes to the lumbar spine. There was focal disc extrusion at L5-S1 and bulging annuli. 

With regard to the Appellant's report of no recurrent back pain in 2001 (presumably alluding to a lack of continuity of symptoms), the VA examiner stated that it was not unusual for back pain caused by a herniated disc to improve with time. She observed that not all patients with degenerative changes to the lumbar spine have pain at all times.  

T. P., P.A.-C, stated that the Appellant was his patient. He reviewed the Appellant's service records. He concluded that the injury that occurred in service resulted in the Appellant's currently disability. (See May 2010 written statement).

The reviewing VA examiner's and private treating physician's opinions are probative because they are based on a factually accurate history and supported by sound reasoning in rendering the positive nexus and describing the nature and extent of the Appellant's low back impairment over time.  

To the extent that the examiners have commented upon an accurate factual basis, their opinions are probative. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Lay statements may be also sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In ascertaining the competency and probative value of lay evidence, the Court has underscored the importance of determining whether a layperson is competent to identify the medical condition in question. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In a "buddy statement," D. M. and T. S. stated that the Appellant injured his back during annual training mission in Germany. They stated that the Appellant injured his back when he attempted to move an engine block. D. M. further stated that he transported the Appellant to Landstuhl Hospital for an examination. X-rays were taken and pain medication was prescribed.

During a videoconference hearing, the Appellant testified that he had previous low back pain prior to June 1998, but usually if he "slept wrong." He further testified that he had no back injury prior to June 1998 and that his civilian occupation did not require strenuous activity or heavy lifting. The Appellant's wife testified that he has had chronic back pain since his injury in June 1998 during ACDUTRA.  (See February 2012 Hearing Transcript, pp. 4, 5, and 9).

Here, the Appellant, wife, and military "buddy" are competent to state their observations of the appellant's low back pain, and when the symptoms manifested. In sum, the Board finds these statements regarding the onset of the Appellant's symptomatology plausible, credible, and of probative value.

The evidence is at least in balance to show that the Appellant's low back disability was incurred during ACDUTRA. Although the Appellant reported having back pain prior to the June 1998 incident, without medical records or clinical studies this report is not sufficient to show that he had a pre-existing disorder. He clearly experienced an in-service onset of back pain for which he was treated after he completed ACDUTRA. Although his denial of back symptoms in June 2001 suggests no continuity of symptoms, a competent medical examiner has noted that this is not unusual. 

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board will therefore grant the claim for service connection for a low back injury, but makes no pronouncement as to the severity of the disorder. That determination will be made by the RO upon implementation of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). The question of severity is one of rating, not of service connection. Id.


ORDER

Service connection for a low back disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


